Gantt, P. J.
This is an action founded on a breach of promise to marry and aggravated by seduction, accomplished under and by means of the promise. The parties are both residents of Gasconade county. The defendant was a man of mature years, of considerable *474wealth, the father of a family, and a widower. Plaintiff was a yonng woman, a domestic servant in the house. She had lived with him two years during the lifetime of his wife. There was evidence on her part of the promise to marry, corroborated by other witnesses.
Defendant was a witness. He did not deny the ■seduction. He contented himself by denying the promise to marry. There was sufficient evidence to .sustain the verdict.
The defendant seeks to reverse the judgment, on the ground that the contract was an immoral one. The contract was to marry. It was not only not immoral, but was une favored by the law, and based upon the most valuable of considerations. If by virtue of this promise •defendant succeeded in perpetrating a great wrong on plaintiff it does not lie in his mouth on that account to impeach the validity of the contract. There is no merit or virtue in his point.
Defendant also insists there was no mutual promise ■of marriage proven. We cannot agree with him. The testimony is clear, that he asked her to become his wife, and she at the time assented, and this was ratified and reaffirmed subsequently before he accomplished the seduction.
Appellant excepted to three instructions in the ■motion for new trial, but in this court he has filed no statement or made any point as to the supposed errors ip them. It is not our duty in civil cases to delve for errors of which parties have not complained. We have read the instructions. The court gave all defendant asked, and there was no error in plaintiff’s. He saved no objections to any evidence. The judgment will be .affirmed.
All concur.